                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANTHONY TERRY DAN,

                   Plaintiff,                               8:18CV31

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BLUM, sued in their individual
capacities only; and HADDAD, Officer,
sued in their individual capacities only;

                   Defendants.

       This matter is before the court on its own motion. On May 3, 2019, the clerk
of the court sent an order to Plaintiff at his last known address and it was returned
to this court as undeliverable. (See Filing No. 43.) Plaintiff has an obligation to
keep the court informed of his current address at all times. See NEGenR 1.3(e) and
(g) (requiring pro se parties to adhere to local rules and inform the court of address
changes within 30 days). This case cannot be prosecuted in this court if Plaintiff’s
whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action with prejudice and without further notice to
Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 24, 2019: check for address.
Dated this 24th day of May, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                    2
